As filed with the Securities and Exchange Commission UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 E. Wisconsin Ave, 4th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:March 31, 2011 Jordan Opportunity Fund 3/31/11 N-Q Item 1. Schedule of Investments. JORDAN OPPORTUNITY FUND SCHEDULE OF INVESTMENTS at March 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 89.6% Airlines - 6.6% Delta Air Lines, Inc. (a) $ United Continental Holdings, Inc. (a) US Airways Group, Inc. (a) Beverages - 4.9% The Coca Cola Co. Pepsico, Inc. Chemicals - 13.9% Agrium, Inc. CF Industries Holdings, Inc. Huntsman Corp. Monsanto Co. Mosaic Co. PotashCorp., Inc.- ADR Communications Equipment - 9.9% CIENA Corp. (a) JDS Uniphase Corp. (a) Oplink Communications, Inc. (a) QUALCOMM, Inc. Computers & Peripherals - 7.3% Apple, Inc. (a) SanDisk Corp. (a) Consumer Finance - 2.1% Capital One Financial Corp. Food Products - 5.8% Archer Daniels Midland Co. General Mills, Inc. H.J. Heinz Co. Internet Software & Services - 2.7% Google, Inc. (a) Machinery - 2.6% Deere & Co. Media - 13.4% Discovery Communications, Inc. (a) News Corp. Time Warner, Inc. Viacom, Inc. The Walt Disney Co. Metals & Mining - 4.6% Agnico-Eagle Mines Ltd. Barrick Gold Corp. Kinross Gold Corp. Oil, Gas & Consumable Fuels - 4.4% Alpha Natural Resources, Inc. (a) CONSOL Energy, Inc. Peabody Energy Corp. Road & Rail - 2.1% Union Pacific Corp. Semiconductors & Semiconductor Equipment - 9.3% ASML Holding NV - ADR Broadcom Corp. KLA-Tencor Corp. Teradyne, Inc. (a) TOTAL COMMON STOCKS (Cost $93,770,087) INVESTMENT COMPANY - 4.0% Closed End Fund - 4.0% Central Fund of Canada Ltd. TOTAL INVESTMENT COMPANY (Cost $4,489,333) PUT OPTION PURCHASED - 0.1% Index Option - 0.1% PHLX SemiconductorSector Expiration: April, 2011, Exercise Price: $410.00 TOTAL PUT OPTION PURCHASED (Cost $381,852) SHORT-TERM INVESTMENT - 5.7% Invesco Short-Term Treasury Portfolio-Institutional Class, 0.020% (b) TOTAL SHORT-TERM INVESTMENT (Cost $6,772,379) TOTAL INVESTMENTS IN SECURITIES - 99.4% (Cost $105,413,651) Other Assets in Excess of Liabilities - 0.6% TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. ADR American Depository Receipt (b) 7-day yield as of March 31, 2011 The cost basis of investments for federal income tax purposes at March 31, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Jordan Opportunity Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. Summary of Fair Value Exposure at March 31, 2011 (Unaudited) The Jordan Opportunity Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: • Level 1 - Quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. • Level 2 - Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. • Level 3— Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund's own assumptions that market participants would use to price the asset or liability based on the best available information. The following is a summary of the inputs used to value the Fund's net assets as of March 31, 2011: Description Level 1 Level 2 Level 3 Total Common Stocks^ $- $- Investment Company - - Put Option Purchased - - Short-Term Investment - - Total Investments in Securities $- $- ^ See Schedule of Investments for industry breakout. For certain federal income tax information, as well as other information regarding securities valuation and other significant accounting policies, please refer to the footnotes to the Fund’s most recent semi-annual or annual report. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Professionally Managed Portfolios By (Signature and Title)/s/ Eric W. Falkeis Eric W. Falkeis, President Date May26, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Eric W. Falkeis Eric W. Falkeis, President Date May26, 2011 By (Signature and Title)* /s/ Patrick J. Rudnick Patrick J. Rudnick, Treasurer Date May23, 2011 * Print the name and title of each signing officer under his or her signature. Jordan Opportunity Fund 3/31/11 N-Q Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rules15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for the President and Treasurer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)).Filed herewith. Jordan Opportunity Fund 3/31/11 N-Q
